DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 69 in the reply filed on 04 January 2021 is acknowledged.  The traversal is on the ground(s) that the polypeptides of Group I are unified by the special technical feature of novel amino acid substitutions that confer altered ligand binding properties.  Applicant further argues that the polypeptides are not disclosed by Knopf as stated in the restriction requirement.  This is not found persuasive because each sequence defines a unique structure and activity profile that makes its own contribution over the prior art.  Therefore the polypeptides do not have a special technical feature as defined by the PCT rules.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 10 May 2019, 13 August 2019, and 04 January 2021 have been entered in full.  Claims 2-74, 76, 77, 80, 82-93, and 96-146 are canceled.  Claims 1, 75, 78, 79, 81, 94, 95, and 147 are under examination to the extent they read on the elected invention.

Sequence Rules
	The instant application is not fully in compliance with the sequence rules, 37 CFR 1.821-1.825, because each disclosure of a sequence embraced by the definitions set 
	Applicant is advised that the application cannot be passed to issue until it is completely in compliance with the sequence rules.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 147 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 147 recites an improper Markush group in the phrase “any one of SEQ ID NOs: 6, 38, 41, 44, 58, 69, 70, 71, and 72” (emphasis added).  As a result, it is not clear if only one of the sequences recited in the list is required, or all of the sequences are required in the same polypeptide.  Acceptable claim language for reciting alternatives includes “a material selected from the group consisting of A, B, and C” or “wherein the material is A, B, or C.”  See MPEP § 2117.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 75, 78, 79, 81, 94, 95, and 147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 16/762,844 (reference application; published as US 2021/0030841 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of increasing bone mineral density comprising administering a therapeutically effective amount of a fusion protein comprising a variant of an extracellular domain of ActRIIa and an Fc domain.  The claims differ in that the instant claims recite the extracellular ActRIIa variant portion of the fusion protein as a generic consensus sequence in the independent claim, whereas the copending claim set recites individual species within this genus in the alternative by referring to a Table listing said variants.  However, the species recited in the copending claims renders obvious the larger genus recited in the instant claims.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
23 February 2021